EXHIBIT 10.1

RIMAGE CORPORATION
STOCK OPTION AGREEMENT

          THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of the Grant
Date set forth below, by and between Rimage Corporation, a Minnesota corporation
(the “Company”), and the Optionee named below (the “Optionee”), and is not
issued pursuant to any existing Stock Incentive Plan of the Company.

 

 

 

 

 

 

 

 

 

 

OPTIONEE:

Sherman L. Black

 

 

GRANT DATE:

April 1, 2009

 

 

NUMBER OF OPTION SHARES:

200,000 shares, common stock

 

 

OPTION PRICE PER SHARE:

$14.10 per Share

 

 

EXPIRATION DATE:

April 1, 2016

 

 

 

 

          1.     Grant of Option.     The Company hereby grants to Optionee the
right and option (the “Option”) to purchase all or any part of the aggregate
number of shares of common stock of the Company set forth above (the “Option
Shares”), at the Option Price per Share set forth above, on the terms and
conditions set forth in this Agreement. The Option is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

          2.     Administration of Option.     The Option will be administered
by the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”). Any or all functions of the Committee specified in this
Agreement may be exercised by the Board unless this Agreement specifically
states otherwise. The Committee has the authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing the Option as it
may, from time-to-time, deem advisable, to interpret the terms and provisions of
this Agreement and to otherwise supervise the administration of the Option. The
Committee may not take any action that would be treated as a “repricing” of the
Option and may not amend or alter the Option without the written consent of
Optionee. All decisions made by the Committee pursuant to this Agreement will be
final, conclusive and binding on all persons, including the Company, its
shareholders, members of the Board, Optionee and their respective estates and
beneficiaries.

          3.     Term and Exercise of Option.

          (a)           Installment Exercise Provisions. The term of the Option
shall commence on the Grant Date set forth above and shall continue until the
Expiration Date set forth above, unless earlier terminated as provided herein.
Except as otherwise provided herein, the Option will be exercisable in
cumulative installments as follows:

 

 

 

                (i)          Up to 25% of the Option Shares may be purchased at
any time after the one-year anniversary of the Grant Date and prior to
termination of the Option;

 

 

 

                (ii)         Up to 50% of the Option Shares (less any shares
previously purchased pursuant to the Option) may be purchased at any time on or
after the second-year anniversary of the Grant Date and prior to termination of
the Option;

1

--------------------------------------------------------------------------------



EXHIBIT 10.1

 

 

 

                (iii)          Up to 75% of the Option Shares (less any shares
previously purchased pursuant to the Option) may be purchased at any time on or
after the third-year anniversary of the Grant Date and prior to termination of
the Option; and

 

 

 

                (iv)          Up to 100% of the Option Shares (less any shares
previously purchased pursuant to the Option) may be purchased at any time on or
after the fourth-year anniversary of the Grant Date and prior to termination of
the Option.

 

 

 

Neither Optionee nor Optionee’s legal representatives, legatees or distributees,
as the case may be, will be, or will be deemed to be, a holder of any Option
Shares for any purpose unless and until certificates for such shares are issued
to Optionee or Optionee’s legal representatives, legatees or distributees, under
the terms of this Agreement.

          (b)           Method of Exercise.     The Option is exercisable by
delivery of an exercise notice, in the form attached as Exhibit A (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Option Shares in respect of which the Option is being exercised (the “Exercised
Shares”) and such other representations and agreements as may be required by the
Company. The Exercise Notice shall be signed by Optionee and shall be delivered
in person or by certified mail to the principal financial officer of the Company
in accordance with Section 11 of this Agreement. The Exercise Notice shall be
accompanied by payment of the aggregate Option Price per Share. The Option shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Option Price per Share.

           (c)          Method of Payment.    Payment of the aggregate Option
Price per Share shall be made by certified or bank check, or by any other form
of legal consideration deemed sufficient by the Committee, including a properly
executed Exercise Notice together with irrevocable instructions to a broker
acceptable to the Company to promptly deliver to the Company the amount of sale
proceeds to pay the aggregate Option Price per Share. As determined by the
Committee, in its sole discretion, payment in full or in part may also be made
in the form of unrestricted common stock of the company already owned by
Optionee. Any same day sale or cashless exercise shall comply with regulations
promulgated under the Securities Exchange Act and the Federal Reserve Board. No
shares of common stock of the Company and no certificates for such shares shall
be issued until full payment therefore has been made.

          4.   Change in Control.

          (a)          “Change in Control” of the Company shall mean a change in
control which would be required to be reported in response to Item 5.01 of Form
8-K promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement, including without limitation, if:

 

 

 

               (i)          any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities (other than an entity owned 50% or greater by the
Company or an employee pension plan for the benefit of the employees of the
Company);

 

 

 

               (ii)         there ceases to be a majority of the Board comprised
of (i) individuals who, on the date of this Agreement, constituted the Board of
the Company; and (ii) any new director who subsequently was elected or nominated
for election by a majority of the directors who held such office prior to a
Change in Control; or

 

 

2

--------------------------------------------------------------------------------



EXHIBIT 10.1

 

 

 

                (iii)          the Company disposes of at least 75% of its
assets, other than (i) to an entity owned 50% or greater by the Company or any
of its subsidiaries, or to an entity in which at least 50% of the voting equity
securities are owned by the shareholders of the Company immediately prior to the
disposition in substantially the same percentage or (ii) as a result of a
bankruptcy proceeding, dissolution or liquidation of the Company.

          (b)           Except as otherwise provided in this Agreement, if a
Change in Control occurs, all previously unexercised Option Shares shall be
exercisable in full, without regard to any installment exercise provisions;
provided, however, that the Committee, in its sole and absolute discretion, may,
with respect to any or all of such Option Shares, take any or all of the
following actions to be effective as of the date of the Change in Control (or as
of any other date fixed by the Committee occurring within the thirty (30) day
period immediately preceding the date of the Change in Control, but only if such
action remains contingent upon the effectuation of the Change in Control) (such
date referred to as the “Action Effective Date”):

 

 

 

                (i)          Unilaterally cancel such Option Shares in exchange
for whole and/or fractional shares of the common stock of the Company (or whole
shares of common stock and cash in lieu of any fractional share of common stock)
or whole and/or fractional shares of a successor (or whole shares of a successor
and cash in lieu of any fractional share) that, in the aggregate, are equal in
value to the product of (1) the excess, if any, of the Fair Market Value per
share on the Action Effective Date over the Exercise Price or specified price
per share, multiplied by (2) the number of Option Shares.

 

 

 

                (ii)          Unilaterally cancel such Option Shares in exchange
for cash or other property equal in value to the product of (1) the excess, if
any, of the Fair Market Value per share on the Action Effective Date over the
Exercise Price or specified price per share, multiplied by (2) the number of
Option Shares.

 

 

 

                (iii)          Unilaterally cancel such Option Shares after
providing the holder of such Option Shares with (i) an opportunity to exercise
such Option Shares to the extent vested within a specified period prior to the
date of the Change in Control, and (ii) notice of such opportunity to exercise
prior to the commencement of such specified period. The Committee may modify or
waive any condition limiting the exercise of the Option to permit a cashless
exercise of the Option.

 

 

 

                (iv)          Provide for the assumption or substitution of the
Option in accordance with Section 11 below.

          (c)           Notwithstanding the foregoing, payment of cash in lieu
of whole or fractional shares of common stock of the Company or shares of a
successor may only be made to the extent that such payment (i) has met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act, or (ii) is a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under Rule
16b-3 promulgated under the Exchange Act. The payment of cash in lieu of whole
or fractional shares of common stock of the Company or in lieu of whole or
fractional shares of a successor shall be considered a subsequent transaction
approved by the original grant of the Option.

          (d)          For the purposes of this Agreement, “Fair Market Value”
of a share of the common stock of the Company shall be determined by the
Committee as follows: (i) if the common stock of the Company is listed for
trading on one of more national securities exchanges, or is traded on the Nasdaq
Stock Market, the last reported sales price on such principal exchange or the
Nasdaq Stock Market on the

3

--------------------------------------------------------------------------------



EXHIBIT 10.1

date in question, or if such common stock shall not have been traded on such
principal exchange or on the Nasdaq Stock Market on such date, the last reported
sales price on such principal exchange or the Nasdaq Stock Market on the first
day prior thereto on which such common stock was so traded; or (b) if the common
stock of the Company is not listed for trading on a national securities exchange
or the Nasdaq Stock Market, but is traded in the over-the-counter market,
including the Nasdaq Small Cap Market, the closing bid price for such common
stock on the date in question, or if there is no such bid price for such common
stock on such date, the closing bid price on the first day prior thereto on
which such price existed; or (c) if neither (a) or (b) is applicable, a value
determined by the reasonable application of a reasonable valuation method as
defined in regulations promulgated under Section 409A of Code, which
determination shall be final and binding on all parties.

          5.    Termination of Employment.

          (a)     If Optionee ceases to be employed by the Company or a
subsidiary of the Company as a result of retirement for age or disability, or
voluntary or involuntary separation from employment, other than a termination
for Cause (as defined below), the Option may be exercised to the extent Optionee
shall have been entitled to do so at the date of termination of employment,
within a period of 90 days after such termination of employment, but in no case
later than the Expiration Date set forth above.

          (b)     If Optionee’s employment is terminated for Cause, the right of
Optionee to exercise the Option shall terminate immediately upon such
termination of employment. For purposes of this Agreement, “Cause” shall have
the same meaning as in any employment or severance agreement between Optionee
and the Company governing Optionee’s termination of employment prior to a Change
in Control. In the absence of such a definition, Cause shall mean gross and
willful misconduct during the course of Optionee’s service to the Company,
including but not limited to wrongful appropriation of funds or property of the
Company, conviction of Optionee of a gross misdemeanor or felony or material
violation of any Company policy (including, without limitation, any policy
contained in the Company’s Code of Conduct), regardless of when facts resulting
in a finding of Cause are discovered by the Company.

          (c)     The Option will not confer upon Optionee any right with
respect to continuance of employment by the Company, nor will it interfere in
any way with the right of the Company or a subsidiary of the Company to
terminate Optionee’s employment at any time.

          6.     Death of Optionee. In the event of the death of Optionee while
in the employ of the Company, the Option may be exercised to the extent Optionee
shall have been entitled to do so at the date of death, within a period of one
year after the date of death, but in no case later than the Expiration Date set
forth above. In such event, the Option shall be exercisable only by the
executors or administrators of Optionee or by the person or persons to whom
Optionee’s rights under the Option shall pass by Optionee’s will or the laws of
descent and distribution.

          7.  Limitations on Exercise of Option.

          (a)     Except as provided in paragraph 5 and 6 above, the Option may
not be exercised unless Optionee is, at the time of such exercise, in the employ
of the Company, and shall have been continuously so employed since the Grant
Date of the Option.

           (b)     The issuance of Option Shares upon the exercise of the Option
shall be subject to all applicable laws, rules and regulations, and shares shall
not be issued except upon the approval of proper government agencies or stock
exchanges as may be required. Assuming compliance with such laws, rules

4

--------------------------------------------------------------------------------



EXHIBIT 10.1

and regulations, for income tax purposes the Option Shares shall be considered
transferred to Optionee on the date the Option is exercised with respect to such
Option Shares.

          8.     Nontransferability of Option.     The Option shall not be
transferable by Optionee, other than by will or the laws of descent and
distribution. During the lifetime of Optionee, the Option shall be exercisable
only by Optionee.

          9.     Registration.     If any law or regulation of the Securities
and Exchange Commission or of any other body having jurisdiction shall require
the Company or Optionee to take any action in connection with the exercise of
the Option, then, notwithstanding any contrary provision of this Agreement, the
date for exercise of the Option and the delivery of the Option Shares shall be
deferred until the completion of the necessary action. In the event that the
Company shall deem it necessary, the Company may condition the grant or exercise
of the Option upon the receipt of a satisfactory certificate that Optionee is
acquiring the Option Shares for investment purposes and not with the view or
intent to resell or otherwise distribute the Option or Option Shares. In such
event, the stock certificate evidencing such Option Shares shall bear a legend
referring to applicable laws restricting transfer of such shares. In the event
that the Company deems it necessary to register under the Securities Act of
1933, as amended, or any other applicable statute, the Options or any Option
Shares, then Optionee shall cooperate with the Company and take such action as
is necessary to permit registration or qualification of such Option or Option
Shares. It is the Company’s intent, but not its obligation, to register or
qualify the offering or sale of Shares under the Securities Act of 1933 of any
other applicable state, federal or foreign law.

          10.     Tax Withholding.      Upon notification of the amount due and
prior to, or concurrently with, the delivery to Optionee of a certificate
representing any Option Shares purchased pursuant to the exercise of the Option,
Optionee shall promptly pay to the Company any amount necessary to satisfy
applicable federal, state and local withholding requirements.

          11.     Adjustment.     In the event of a stock dividend, stock split,
spin-off, rights offering, recapitalization through a large, nonrecurring cash
dividend, or a similar equity restructuring of the Company, the Committee will
adjust: (a) the number of Shares subject to the Option, rounding all fractions
downward, and (d) the Exercise Price of the Option, or any combination thereof,
in an equitable manner that will equalize the fair value of the Option before
and after the equity restructuring. Furthermore, in the event of any corporate
transaction described in Code Section 424(a) that provides for the substitution
or assumption of this Option, the Committee will adjust the Option in a manner
that satisfies the requirements of Code Section 424(a) as to: (x) the number of
Shares subject to the Option, rounding all fractions downward, and (y) the
Exercise Price of the Option, or any combination thereof. An adjustment made
under this Section by the Committee shall be conclusive and binding on all
affected persons.

          12.     Notices.     Notices required hereunder shall be given in
person or by first class mail to the address of Optionee shown on the records of
the Company, and to the Company at its principal executive office.

          13.     Successors and Assigns.     This Agreement shall apply to and
bind Optionee and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

          14.    Miscellaneous.     This Agreement, together with Exhibit A,
constitutes the entire agreement of the parties with respect to the subject
matter of this Agreement and supersedes in its entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be amended or altered except by means of a writing signed by
the Company and Optionee. This

5

--------------------------------------------------------------------------------



EXHIBIT 10.1

Agreement is governed by the internal substantive laws of but not the choice of
law rules of the State of Minnesota.

* * * * *

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed in its corporate name by its duly authorized officer, and Optionee has
executed this Agreement, as of the Grant Date set forth above.

 

 

 

 

COMPANY:

RIMAGE CORPORATION

 

 

 

 

By 

/s/ Bernard P. Aldrich

 

 

 

Bernard P. Aldrich

 

 

Chief Executive Officer

 

 

 

 

OPTIONEE:

/s/  Sherman L. Black

 

 

Sherman L. Black

6

--------------------------------------------------------------------------------



EXHIBIT 10.1

EXHIBIT A

EXERCISE NOTICE

Rimage Corporation
7725 Washington Avenue South
Edina, MN 55439
Attn: Chief Financial Officer

          1. Exercise of Option. Effective as of today, ___________________,
20___, the undersigned (“Optionee”) hereby elects to purchase _________ shares
(the “Shares”) of the Common Stock of Rimage Corporation (the “Company”) under
and pursuant to the Stock Option Agreement dated __________ ___, 2009 (the
“Option Agreement”). The purchase price for the Shares shall be $______________
(the “Exercise Price”), as required by the Option Agreement.

          2. Delivery of Payment. Optionee herewith delivers to the Company the
full purchase price for the Shares.

          3. Representation of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Option Agreement and agrees to abide by and be
bound by its terms and conditions.

          4. Tax Consultation. Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares. Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

          5. Entire Agreement; Governing Law. The Option Agreement is
incorporated herein by reference. This Exercise Notice and the Option Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Optionee with respect
to the subject matter hereof and thereof, and such agreement is governed by
Minnesota law except for that body of law pertaining to conflict of laws.

* * * * *

1

--------------------------------------------------------------------------------



EXHIBIT 10.1

 

 

 

 

 

Submitted by:

 

Accepted by:

 

 

 

OPTIONEE:

 

RIMAGE CORPORATION

 

 

 

 

 

By:

 

 

Signature

 

Its:

 

 

 

 

 

Sherman L. Black

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------